Order filed September 16,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00035-CV
                                                    __________
 
                                ELLIOTT
S. WINFIELD, Appellant
 
                                                             V.
 
                         TERRY
D. KILPATRICK ET AL, Appellees

 
                                   On
Appeal from the 259th District Court
 
                                                             Jones
County, Texas
 
                                                     Trial
Court Cause No. 021925
 

 
                                                                     O
R D E R
            Elliott
S. Winfield sued Terry D. Kilpatrick, Kevin P. Pinney, Michael B. Baysinger, Tammi
J. Sarhani, Richard A. Avants, Brandy M. Hooper, Bonnie I. Young, Richard Leal,
Gilbert Campuzano, Susan Wilburn, Linda Richey, Jack Douglas, John Moriarty,
Robert Eason, and Nathaniel Quarterman for damages he allegedly incurred while
an inmate at the French Robertson Unit of the Texas Department of Criminal
Justice – Institutional Division.  We abate the appeal.
The
clerk’s record reflects that all of the defendants filed answers and that all
of the defendants but Richey and Douglas filed a motion to dismiss.  The trial
court granted the motion and dismissed all of the defendants but Richey and Douglas. 
The clerk’s record does not contain a dismissal as to the claims against Richey
and Douglas or any other documentation that would establish that the
allegations against Richey and Douglas have been resolved or severed from this
suit.
Therefore,
it appears that the claims against Richey and Douglas are still pending and
that the December 16, 2009 order is not a final, appealable order at this
time.  The appeal is abated in order that the trial court may address the
claims against Richey and Douglas by ruling on the merits or severing the
claims against Richey and Douglas from the remaining defendants.  The clerk of
the trial court is directed to prepare and forward to this court a supplemental
clerk’s record containing the orders entered by the trial court.  The
supplemental clerk’s record is due to be filed in this court on or before
October 21, 2010.  We note that this appeal is removed from this court’s
October 7, 2010 docket.
When
the supplemental clerk’s record is filed in this court, the appeal will be
reinstated.  Appellant’s various pro se motions and appellees’ motion to
supplement the record will then be submitted to the court.
The
appeal is abated.
 
                                                                                    PER
CURIAM
 
September 16,
2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.